El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El 22 de octubre de 1976 el periódico El Mundo publicó la siguiente noticia: “Veinte Líderes PNP en Nómina Munici-pio SJ Residen en Catorce Diferentes Pueblos de Isla.” El reportero, Luis A. Cabán, explicó en el artículo que usó la nómina del gobierno de la capital correspondiente al 31 de diciembre de 1975 para extraer la información necesaria y que actualizó la misma al 30 de junio de 1976 por medio de fuentes confiables. El municipio de San Juan se negó en todo momento a suplir copia oficial de sus nóminas.
La noticia publicada, la que fue difundida además por las codemandadas WKAQ Radio El Mundo y WKAQ TV, Tele-mundo, señalaba que varios de los referidos líderes participa-*177ron como candidatos en las primarias celebradas por el Par-tido Nuevo Progresista el 11 de julio de 1976.
El demandante recurrido, Vicente García Cruz, se postuló como candidato para el cargo de alcalde de Aguadilla en estas primarias. Fue derrotado. El artículo incluyó su nombre entre los líderes de diversos pueblos de la Isla que supuesta-mente recibían un sueldo del municipio de San Juan mien-tras estaban dedicados a sus respectivas campañas.
El 29 de octubre de 1976 el señor García Cruz demandó por la suma de un millón de dólares a El Mundo y a otras entidades y personas conectadas con esta empresa. Alegó que la información publicada era falsa en cuanto a él y que fue circulada en forma maliciosa y negligente. No se emplazó a los demandados hasta el 11 de mayo de 1977.
Los demandados interpusieron numerosas defensas, le to-maron una deposición al demandante y presentaron una mo-ción de sentencia sumaria acompañada de una declaración jurada del codemandado Luis A. Cabán. El señor Cabán ex-puso en su declaración jurada que preparó su artículo luego de numerosas gestiones consistentes en conversaciones oficia-les y el cotejo, análisis y comparación de documentos guber-namentales. Expresó asimismo que nunca dudó de ,1a veraci-dad de los documentos estudiados o del artículo publicado fi-nalmente y que sólo le animó el propósito de cumplir con su tarea periodística de mantener al público debidamente infor-mado sobre asuntos oficiales. La moción de sentencia sumaria se fundó en el argumento de que el demandante estaba obli-gado a probar la existencia de malicia real y expresa, lo cual, conforme a alegación, no había hecho.
El demandante se opuso a esta moción, acompañando una contradeclaración jurada en la que adujo tan solo que él no era una figura pública cuando se publicó la noticia. El Tribunal Superior se negó a dictar sentencia sumaria a favor de los demandados y éstos han acudido en alzada ante nos.
*178Estos hechos presentan tres cuestiones básicas: ¿Era el demandante un funcionario o figura pública a los fines de las normas imperantes en este campo? De serlo, ¿qué grado de prueba exige en esta situación el concepto de malicia? Por último, ¿representa una moción de sentencia sumaria el ve-hículo procesal adecuado para la solución de este caso?
I

Los conceptos de funcionario y figura públicos.

New York Times Co. v. Sullivan, 376 U.S. 254 (1964), le añadió una nueva dimensión a la garantía consti-tucional de la libertad de prensa al resolver que no es difa-matoria la publicación, en .el ejercicio de dicha libertad, de un informe falso o de comentarios injustificados concernientes a la conducta oficial de un funcionario público, a menos que la información fuere publicada a sabiendas de que era falsa o con grave menosprecio de si era falsa o no. Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).
Rosenblatt v. Baer, 383 U.S. 75 (1966), y Curtis Publishing Co. v. Butts, 388 U.S. 130 (1967), extendieron la norma de New York Times a figuras públicas, cuando la co-munidad tiene un interés justificado e importante en la materia objeto de publicación. Note, Public Figures, Private Figures and Public Interest, 30 Stan. L. Rev. 157, 161-162 (1977). En Gertz v. Robert Welch, Inc., 418 U.S. 323, 345 (1974), se reconocieron varios tipos de figura pública: la persona que por su posición oficial, su poder o su señalado en-volvimiento en los asuntos públicos ha alcanzado fama o no-toriedad en la comunidad; la persona que voluntariamente participa en una contienda o controversia pública; y la persona que involuntariamente se convierte en un personaje pú-blico. Se conocen otras modalidades. Eaton, The American Law of Defamation Through Gertz v. Robert Welch, Inc. and Beyond: An Analytical Primer, 61 Va. L. Rev. 1349 (1975). *179Véanse, para desarrollos ulteriores del concepto: Time, Inc. v. Firestone, 424 U.S. 448 (1976); Emerson, Haber & Dorsen, Political and Civil Rights in the United States, 4a ed. 1976, vol. I, págs. 688-692.
El Tribunal Supremo de Estados Unidos ha equiparado los candidatos a cargos públicos a funcionarios públicos, hayan o no sido electos subsiguientemente. Monitor Patriot Co. v. Roy, 401 U.S. 265 (1971); Ocala Star-Banner Co. v. Damron, 401 U.S. 295 (1971).
El recurrido intenta evadir la regla de New York Times alegando que, distinto a Monitor Patriot y Ocala, la publicación concernida se produjo tres meses después de su derrota en las primarias. No es válida la distinción. Monitor Patriot resolvió “como cuestión de derecho constitucional que una imputación de conducta criminal, no importa cuán remota en tiempo o lugar, jamás puede ser impertinente a la aptitud de un funcionario o candidato para ocupar un cargo público.” 401 U.S. 265, 277. Aunque la conducta en cuestión no sea de orden estrictamente criminal, la derrota de un candidato a un cargo público no lo sumerge de inmediato en la categoría de persona privada. Su conducta para el tiempo de actividad pública está revestida de suficiente interés general como para retener a la persona concernida en la clasificación de figura pública, al menos por un tiempo ciertamente mayor de tres meses.
Esta doctrina halla amplio apoyo en la jurisprudencia. Sas Jaworsky v. Padfield, 211 So.2d 122 (La. App. 1968); Perkins v. Mississippi Publishers Corporation, 241 So.2d 139 (Miss. 1970); Adams v. Frontier Broadcasting Company, 555 P.2d 556, 560-562 (Wyo. 1976); Pierce v. Capital Cities Communications, Inc., 427 F.Supp. 180, 2 Med. L. Rptr. 1537 (E.D. Pa. 1977) (la publicación ocurrió aquí tres años después del demandante terminar su gestión pública). Es razonable aplicar la norma de New York Times a la actual si-*180tuacion de hechos. Eaton, op. cit, 1420. El demandante se lanzó voluntariamente al escenario político. Las informacio-nes que suplieron los medios noticiosos sobre la conducta del demandante durante el período en que aspiró al cargo de al-calde representan materia de incuestionable interés público. No es necesario pronunciarnos aquí sobre la regla aplicable cuando la noticia se refiera a la conducta estrictamente pri-vada de una figura pública o la persona haya regresado por tan largo tiempo a la vida privada, sin interés de retornar a la palestra pública, que su derecho a la intimidad pueda concebiblemente quedar vulnerado al sopesarse los valores con-flictivos envueltos. El demandante en este litigio era una fi-gura pública al ocurrir los hechos que motivaron su demanda y estaba obligado en consecuencia a probar que la noticia se publicó a sabiendas de que era falsa o con grave menosprecio de su falsedad o certeza.
HH h*H

La prueba necesaria de malicia.

No basta con la afirmación desnuda en una demanda de que la publicación fue maliciosa. El demandante tiene que probar la existencia de malicia real con prueba clara y convincente. Zequeira Blanco v. El Mundo, Inc., 106 D.P.R. 432 (1977). La malicia real no se presume. Nuestra Ley de Libelo y Calumnia, Ley de 19 de febrero de 1902, 32 L.P.R.A. see. 3141 y ss., ha sido modificada en este sentido por el nuevo concepto de la libertad de prensa, Art. II, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico y Primera Enmienda a la Constitución de Estados Unidos. Torres Silva v. El Mundo, Inc., supra.
No puede establecerse el “grave menosprecio” a que alude la norma, a menos que la prueba sostenga una determinación de que el demandado albergaba “un alto grado de conciencia de ... la probable falsedad.” Gertz v. Robert Welch, Inc., supra, 332; Garrison v. Louisiana, 379 U.S. 64, 74 (1964). *181Es imprescindible que el demandado “en efecto abrigue serias dudas sobre la certeza de la publicación.” St. Amant v. Thompson, 390 U.S. 727, 731 (1968). Hill, Defamation and Privacy under the First Amendment, 76 Colum. L. Rev. 1205 (1976). Se ha resuelto que aun prueba de mala voluntad u odio no satisface de por sí el grado constitucionalmente requerido de la prueba de malicia. Henry v. Collins, 380 U.S. 356 (1965); Rosenblatt v. Baer, supra; Eckhardt, Jr. & McKey, Caldero v. Tribune Publishing Co.: Substantive and Remedial Aspects of First Amendment Protection for a Reporter’s Confidential Sources, 14 Idaho L. Rev. 21 (1977). Se ha resuelto también que el “grave menosprecio” a que alude la norma “no se mide por lo que un hombre razonablemente prudente hubiese publicado o hubiese investigado antes de la publicación.” Tiene que existir “prueba suficiente que permita concluir que el demandado abrigaba serias dudas sobre la certeza de la información.” St. Amant, supra, 731; Time, Inc. v. Pape, 401 U.S. 279 (1971).
Del otro lado, la información puede ser tan inherentemente improbable que tan solo una persona temeraria pueda decidir difundirla. St. Amant, supra, 732. Pueden existir también razones obvias para dudar de la veracidad de la fuente. Ibid.
El demandante en este caso se limitó en la demanda y en su propia oposición a la moción de sentencia sumaria a afirmar conclusiones generales de derecho. No señaló en momento alguno los hechos en que funda sus aseveraciones de que la publicación fue maliciosa. En deposición que se le tomó en octubre de 1977 no le fue posible al demandante indicar hecho alguno demostrativo de malicia. Simplemente apuntó que lo informado no era cierto y que por lo tanto la publicación tenía que ser maliciosa.
Resta por determinar si en tales circunstancias bastaba con aseverar que la publicación tenía tal carácter y que el *182demandante no era una figura publica para derrotar la mo-ción de sentencia sumaria.
hH KH b-i

La 'procedencia de la sentencia sumaria.

Tanto Torres Silva como Zequeira Blanco sostienen la procedencia de una sentencia sumaria cuando el demandante no demuestra la existencia de malicia real. Se ha ex-presado que “aunque los tribunales vacilan en dictar sentencias sumarias . . . aun así han exigido a menudo una observancia más estricta de las disposiciones de la Regla 56 (e) de las Reglas Federales de Procedimiento Civil cuando la acción envuelve los derechos de expresión de un demandado, ya que la prolongación de estos pleitos tiene un impacto disuasivo sobre el ejercicio de tales derechos.” Eckhardt, Jr. & McKey, supra, 51; Washington Post Co. v. Keogh, 365 F.2d 965, 968 (D.C. Cir. 1966), cert. denegado, 385 U.S. 1011 (1967). Véase también: Bon Air Hotel, Inc. v. Time, Inc., 426 F.2d 858, 864-65 (5th Cir. 1970). Ha llegado a resolverse que el procedimiento de sentencia sumaria es “una parte integral de la protección constitucional disponible a los demandados” en esta índole de litigio. Cerrito v. Time, Inc., 302 F.Supp. 1071, 1075 (N.D. Cal. 1969), confirmado per curiam, 449 F.2d 306 (9th Cir. 1971).
En Carson v. Allied News Co., 529 F.2d 206, 210 (7th Cir. 1976), se expresó que a menos que el tribunal determine, a base de declaraciones juradas, deposiciones u otra prueba documental, que la parte demandante puede probar la existencia de malicia real, en el sentido que se emplea el término en New York Times, debe dictarse sentencia a favor de la parte demandada. Al mismo efecto: Fadell v. Minneapolis Star and Tribune Co., Inc., 557 F.2d 107, 2 Med. L. Rptr. 2198 (7th Cir. 1977); Hutchinson v. Proxmire, 579 F.2d 1027, 4 Med. L. Rptr. 1016 (7th Cir. 1978).
*183Son en extremo numerosos los casos en que se ha conce-dido, como en esta jurisdicción, el remedio de la sentencia sumaria en casos de libelo. Para una lista parcial en exceso de cuarenta decisiones, véase: Eckhardt, Jr. & McKey, op. cit., pág. 50, n. 193.
New York Times Co. v. Sullivan, supra, 283-92, estableció que el asunto de la suficiencia de la prueba para establecer la existencia de malicia real plantea estrictamente una cuestión de derecho. Rosenblatt v. Baer, supra, 84, 88, sentó el mismo principio en lo que respecta a la determinación de lo que constituye una figura pública. La controversia trabada en el caso presente es por tanto de naturaleza puramente jurídica. Considerados los principios expuestos, resolvemos que el demandante no podía derrotar la moción de sentencia sumaria en las particulares circunstancias de este caso con la afirmación escueta de que no era una figura pública y su aserto general de que la noticia se publicó maliciosamente.

Se revoca la resolución recurrida y se desestima la de-manda.

El Juez Asociado Señor Rigau se une a la opinión pero se reserva el derecho a emitir un voto particular. El Juez Asociado Señor Díaz Cruz disiente en parte por los fundamentos de su disenso en Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).
—O—